Exhibit 10-hh

SECOND AMENDMENT TO THE

FOURTH AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

AT&T MOBILITY II LLC

This Second Amendment (the “Second Amendment”) to the Fourth Amended and
Restated Limited Liability Company Agreement is entered into effective as of
January 1, 2019 by AT&T Mobility Corporation, a Delaware corporation, as the
manager (the “Manager”) of AT&T Mobility II LLC (the “Company”) pursuant to
Paragraph 23 of the Existing Agreement (defined below).

WHEREAS, the Company is governed by the Fourth Amended and Restated Limited
Liability Company Agreement of AT&T Mobility II LLC, with an effective date of
October 15, 2018, amended as of October 23, 2018 (the “Existing Agreement”);

WHEREAS, on January 1, 2019, New Cingular Wireless Services, Inc. (“NCWS”) made
a capital contribution of all of its 18.2715796% outstanding membership interest
of the Company to AT&T Mobility LLC; and

WHEREAS, the Manager desires to amend Schedule A of the Existing Agreement to
reflect the new Percentage Interest of the Members and does hereby adopt this
Second Amendment as an amendment to the Existing Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.

Amendment. The Schedule to the Existing Agreement entitled, SCHEDULE A – MEMBERS
shall be deleted in its entirety and replaced by SCHEDULE A – MEMBERS, attached
hereto, which sets forth the final Percentage Interest of the Common Interest
Members and Series A Preferred Interest Member as of 11:59 p.m. Eastern time on
January 1, 2019.

 

2.

Full Force and Effect. Except as amended by this Second Amendment, the Existing
Agreement shall continue in full force and effect.

 

3.

Counterparts. This Second Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of which when taken together
shall constitute one binding agreement.

 

The remainder of this page intentionally left blank.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Second Amendment to be
executed by its duly authorized representative.

 

MANAGER:

AT&T MOBILITY CORPORATION

By:

 

/s/ Jackie A. Begue

Name: Jackie A. Begue

Title: Assistant Secretary

 

[Signature Page to Second Amendment to

Fourth Amended and Restated Limited Liability Company Operating Agreement of

AT&T Mobility II LLC]



--------------------------------------------------------------------------------

SCHEDULE A

MEMBERS

Common Interest Members

 

Member    Common Interests   
              Common Percentage Interest               

Mobility

       644,835,618        92.8649006 %

BSMD

       36,823,564        5.3030827 %

AT&T Corp.

       12,721,165        1.8320168 %            694,380,346        100.0000000 %

Series A Preferred Interest Member

 

Member

   Series A Preferred
Interests            

SBC Master Pension Trust

   320,000,000